Citation Nr: 1212192	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-47 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected epigastric hernia, currently evaluated as 40 percent disabling.

(The issue of whether a September 4, 1953, decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for a gastrointestinal disability, should be revised or reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION


The Veteran served on active duty from April 1946 to May 1947. 

This matter comes before the Board of Veterans' Appeals (BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

On March 9, 2012, the Board received a submission regarding his CUE claim, which included the submission of additional argument and a service treatment record.  The Board finds that this submission is not pertinent to the present matter on appeal because the arguments advanced duplicates those previously advanced and considered in connection with the Veteran's claim; moreover, the service treatment record is simply a copy of a record that was already of record, prior to his submission.  Therefore, the March 2012 submission has no bearing on the appellate issue and no wavier of any procedural right with respect to this submission need be obtained.  See 38 C.F.R. § 20.1304(c) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's hernia is shown in the evidence to be manifested by a football shaped protrusion that is tender and painful despite the wearing of a supportive device, thus indicating that it most closely approximates a large hernia that is not well supported by a belt under ordinary conditions, but is not shown as massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the service-connected epigastric hernia are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code (DC) 7339 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board observes that VA fulfilled its duties to notify and assist the Veteran in the development of his claim.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, VA's notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a claim for an increased evaluation, the notice requirement is generic, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the Board recognizes that the RO has not adequately notified the Veteran as to the evidence required to establish an increased rating for an epigastric hernia.  Nonetheless, the AMC provided notice that a disability rating and an effective date for the award of benefits will be assigned by way of the May 2011 letter, and information as to specifically what is required for an increased rating for the epigastric hernia was provided by way of the August 2011 Supplemental Statement of the Case (SSOC), after which the Veteran was afforded the opportunity to respond.  Thus, the Board finds that while not formally notified of the requisite information, the other development by the AMC renders the Veteran actually notified of what evidence is required to establish an increased rating for the disability evaluation under appeal.  A remand to simply provide more formal notice is simply unnecessary.  Because he is deemed actually notified, VA's notice requirement is met.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA also has a duty to assist the Veteran in substantiating his claim.  Here, the Veteran's statements, his service treatment records, and his post-service VA and private treatment records have been associated with the claims folder.  The June 2011 VA examination report is also of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a full reading of the records in his claims file, considered the pertinent evidence and his statements and provided a complete rationale for the opinion rendered.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  He was given the opportunity, but has not notified VA of any additional available relevant records as to his claim.  

The Veteran was also afforded a Decision Review Officer (DRO) hearing in February 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing, the DRO discussed with the Veteran facts relating to the elements of the pending claim that were lacking to substantiate his claims for benefits.  The DRO also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, including names and addresses of treatment providers.  In fact, the Veteran was able to provide pertinent evidence as to the current severity of his symptoms, which was considered in this decision.  Moreover, neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

VA has met its duties to notify and assist the Veteran.  Therefore, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating 

The Veteran is seeking a disability evaluation in excess of 40 percent for his service-connected epigastric hernia.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Veteran was initially granted service connection for his epigastric hernia by way of the April 2002 rating decision, which assigned a 40 percent rating, effective June 14, 2001.  The Veteran appealed the effective date and in September 2009, the Board granted the appeal and assigned a November 17, 2000, effective date for service connection.  The September 2009 rating decision effectuating the Board's grant assigned a noncompensable rating for the period between November 17, 2000, and June 14, 2001.  The Veteran perfected an appeal as to that initial noncompensable rating, which was decided by way of the May 2011 Board decision.  Also, in April 2007, the Veteran raised this claim as to whether an increased rating is warranted for the service-connected hernia.  The issue of whether a rating in excess of 40 percent is warranted from April 2007 forward is the only issue remaining under appeal.   

The Veteran's epigastric hernia is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339.  Thus, his hernia is rated by analogy to the postoperative ventral hernia.  The current 40 percent rating is assigned for a large, postoperative ventral hernia that is not well supported by a belt under ordinary circumstances.  The next higher rating is 100 percent rating, which requires evidence establishing that the Veteran's hernia is manifested by a massive, postoperative ventral hernia that is persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable. 

The Board reviewed the Veteran's VA outpatient treatment records from 2007 through to the present, the Veteran's hearing testimony, and his June 2011 VA examination report in an effort to uncover the evidence necessary for a higher rating.  Unfortunately, such evidence is not in existence at this time.

At the time of the February 2010 DRO hearing, the Veteran largely described the symptoms related to the hernia dating prior to the period of this appeal, as the hearing testimony was taken regarding the initial evaluation claim.  There was little discussion of the particulars as to the current severity of the disorder.  Nonetheless, the Veteran did report that he continues to wear an abdominal belt, especially while driving, and that he experiences daily pain during which he is unable to stand upright.  He also reported that he receives current treatment at a VA facility.  Following the hearing, the Board remanded the issue in order to collect the current treatment records, and to afford the Veteran a VA examination.

VA outpatient treatment records were obtained dating from 2007 to 2011.  These records are devoid of evidence of treatment related to the Veteran's hernia throughout the course of this appeal.  In June 2011, he was afforded a VA examination to assess the current severity of the disability.  He described his symptoms as including nausea when eating, and painful esophageal distress several times a week.  The VA examination noted that the Veteran's abdomen was an ovoid soft, non-tender protruberant abdomen without palpable organomegaly/masses/fluid wave.  The examiner was unable to demonstrate discrete reducible hernia and noted that there are no signs of a frank irreducible hernia.  Lack of stamina and pain were noted to impact the Veteran's occupational activities.  The examiner concluding by stating that physical examination yielded the determination that, at the present time, neither epigastric (ventral) hernia, nor diastasis recti are obvious.

There is no other relevant evidence in the claims folder pertaining to the relevant time period.  Although the particular symptoms experienced by the Veteran continue to support the currently assigned 40 percent rating, there is, however, no evidence to suggest that at any time the hernia would be described as massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Thus, a 100 percent rating is not warranted. 

Finally, the Board recognizes that there is no indication that Veteran's hernia disability warranted referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence in this case, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation.  The rating criteria contemplate the Veteran's hernia and are therefore adequate to evaluate the disability at issue.  Referral for consideration of the extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent disabling for the service-connected epigastric hernia is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


